           Case 2:21-cv-01476-APG-NJK Document 13 Filed 09/09/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 MGM GRAND HOTEL,                                      Case No.: 2:21-cv-01476-APG-NJK

 4          Plaintiff                                  Order Deeming Order to Show Cause
                                                                   Satisfied
 5 v.

 6 KEVIN CHANG SHENG LONG,

 7          Defendant

 8         In light of the response to the order to show cause filed by plaintiff MGM Grand Hotel

 9 (ECF No. 12),

10         I ORDER that the order to show cause (ECF No. 5) is satisfied and I will not remand for

11 lack of subject matter jurisdiction at this time.

12         DATED this 9th day of September, 2021.

13

14
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
